Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1 and 3-14 are allowed.
The closest prior art, Lee et al. al. (US Pub. 2016/0231953), discloses “a read count table including a plurality of read count data, wherein each of the read count data includes a read count value for a data storage region; a flash translation layer (FTL) configured to control an operation of the nonvolatile memory device, and manage the read count table and the read count address table; and a flash interface layer (FIL) configured to control data communication between the FTL and the nonvolatile memory device”. However, the prior art differs from the present invention because the prior art fails to disclose “ wherein the FIL requests the read count address of the read count data for the first data storage region to the FTL, and updates the read count value included in the read count data based on the read count address provided from the FTL”.
Another prior art, Kumano (US Pub. 2017/0322747), discloses “a read count address table including a read count address indicating an address of a memory region where the read count data is stored”.  However, the prior art differs from the present invention because the prior art fails to disclose “wherein the FIL requests the read count address of the read count data for the first data storage region to the FTL, and updates the read count value included in the read count data based on the read count address provided from the FTL.”.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 identifies the distinct features “a read count table including a plurality of read count data, wherein each of the read count data includes a read count value for a data storage region; a read count address table including a read count address indicating an address of a memory region where the read count data is stored; a flash translation layer (FTL) configured to control an operation of the nonvolatile memory device, and manage the read count table and the read count address table; and a flash interface layer (FIL) configured to control data communication between the FTL and the nonvolatile memory device, and update the read count value based on the read count address when read operation is performed on a first data storage region, wherein the FIL requests the read count address of the read count data for the first data storage region to the FTL, and updates the read count value included in the read count data based on the read count address provided from the FTL.", which are not taught or suggested by the prior art of records. 
Independent Claim 8 identifies the distinct features “requesting, by the FIL, a read count address to the FTL, the read count address indicating an address of a memory region in which read count data including a read count value of a first data storage region on which a read operation has been performed, among a plurality of data storage regions included in the nonvolatile memory device, is stored; transferring, by the FTL, the read count address to the FIL according to the request of the FIL; and updating, by the FIL, the read count value of the first data storage region based on the read count address received from the FTL.", which are not taught or suggested by the prior art of records. 
Independent Claim 14 identifies the distinct features “a memory device configured to perform a read operation on a read-target region; a memory configured to load a read count table having fields of a read count address, an address of the read-target region and a read count of the read-target region; an interface configured to provide a request including information of the address of the read-target region; and a control logic configured to provide, in response to the request, the interface with information of the read count address corresponding to the information of the address of the read-
Claims 1 and 3-14 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1 and 3-14 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135